Case 2:20-cv-13134-LVP-RSW ECF No. 36-11, PageID.2649 Filed 12/02/20 Page 1 of 6




                      Exhibit 11
12/2/2020Case    2:20-cv-13134-LVP-RSW        ECF
                                  Statement From   No. 36-11,
                                                 Dominion on Sidney PageID.2650          Filed Voting
                                                                    Powell's Charges - Dominion 12/02/20
                                                                                                      Systems Page 2 of 6



                                                                                                                   Menu




                  Return to Election 2020: Setting the Record Straight

                  November 26, 2020


                  STATEMENT FROM DOMINION
                  ON SIDNEY POWELL'S
                  CHARGES
                  While Dominion Voting Systems is not named as a defendant, on
                  Wednesday, November 25, 2020, Sidney Powell released what
                  appears to be a very rough draft of a lawsuit against the Republican
                  governor and secretary of state of Georgia alleging a bizarre election
                  fraud conspiracy that—were it possible—would necessarily require
                  the collaboration of thousands of participants, including state
                  officeholders, bipartisan local elections officials, thousands of
                  volunteer Election Day poll watchers in thousands of locations across
                  the state of Georgia, federal and state government technology
                  testing agencies, private elections service companies, and
                  independent third-party auditors. This quite simply did not occur.

                  Dominion Voting Systems is the gold standard for transparent and
                  accountable voting equipment. The allegations included in the draft
                  complaint are baseless, senseless, physically impossible, and
                  unsupported by any evidence whatsoever. We stand with the state
                  and local elected officials and bipartisan election volunteers that this
                  suit maliciously maligns.

                  In Powell's error-filled document, she repeats a number of baseless
                  allegations about Dominion Voting Systems, which she has made in
                  public since Election Day.

                  The allegations about DVS most relevant to the election outcome in
                  Georgia are that votes tallied on a Dominion vote tabulator were
                                                                                                                     Privacy - Terms
                  somehow manipulated on a statewide basis to elevate the count in
https://www.dominionvoting.com/dominion-statement-on-sidney-powell-charges/                                                       1/5
12/2/2020Case    2:20-cv-13134-LVP-RSW        ECF
                                  Statement From   No. 36-11,
                                                 Dominion on Sidney PageID.2651          Filed Voting
                                                                    Powell's Charges - Dominion 12/02/20
                                                                                                      Systems Page 3 of 6

                  favor of the Democratic presidential candidate. It is important to
                  understand that this is not possible—not on a machine-by-machine
                  basis, not by alleged hacking, not by manipulating software, and not
                  by imagined ways of "sending" votes to overseas locations. But
                  even if it were possible, it would have been discovered in the
                  statewide handcount of votes.

                  Dominion's systems are secure as certified by the U.S. Election
                  Assistance Commission (EAC). In fact, all voting systems must
                  provide assurance that they work accurately and reliably as intended
                  under federal U.S. EAC and state certification and testing
                  requirements. Further, Dominion source code is verified and secure.
                  Third-party test labs chosen by the bipartisan U.S. EAC and
                  accredited by the National Institute of Standards and Technology
                  (NIST) perform complete source code reviews on every tabulation
                  system that is federally certified in the U.S.


                  Every vote from a Dominion device in Georgia is documented on an
                  auditable paper trail and creates a verifiable paper ballot available
                  for hand-counting. In fact, the Georgia handcounts, independent
                  audits, and machine tests have all repeatedly affirmed that the
                  machine counts were accurate.

                  In addition, Powell makes a number of allegations that go beyond
                  Dominion's role in Georgia's elections—which is only to provide the
                  ballot tabulation systems. For the record, again, Dominion does not
                  develop voter-registration systems, poll-books, signature verification
                  software, or provide vote-by-mail printing. These parts of the voting
                  process are instead supported by other companies and controlled by
                  the state and local officials who run elections in hundreds of
                  thousands of voting places across the country.


                  These assertions in the Powell filing are non-sensical and
                  unsupported by any presentation of evidence. However, to respond
                  to some of her specific assertions about Dominion:

                   Dominion was not "founded by oligarchs and dictators." It was
                    founded in Toronto, Canada, and it is now a proud nonpartisan
                    American company. Dominion has attested to its ownership—
                        under penalty of perjury—to local, state, and federal agencies,                              Privacy - Terms



https://www.dominionvoting.com/dominion-statement-on-sidney-powell-charges/                                                       2/5
12/2/2020Case    2:20-cv-13134-LVP-RSW        ECF
                                  Statement From   No. 36-11,
                                                 Dominion on Sidney PageID.2652          Filed Voting
                                                                    Powell's Charges - Dominion 12/02/20
                                                                                                      Systems Page 4 of 6

                        including the Committee on Foreign Investment in the United
                        States, which includes all U.S. national security agencies.

                   Dominion is not, and never has been, owned by Smartmatic.
                        Neither has Smartmatic ever been a subsidiary of Dominion, as
                        the complaint asserts. Dominion is an entirely separate company
                        —they do not collaborate in any way and have no affiliate
                        relationships or financial ties. Dominion does not use
                        Smartmatic. These are all facts verifiable in the public record as
                        well as in regulatory and legal filings.

                   Dominion has no ties to the Venezuelan government, nor any
                    other foreign government, including China and Iran. Dominion
                    has never participated in any elections in Venezuela and has no
                    connection or relationship with the now deceased former
                    Venezuelan dictator Hugo Chavez. Other companies have
                        serviced elections in Venezuela, but Dominion is not one of them.

                   Dominion does not have operations in Germany including an
                    "Office of the General Counsel."

                   Dominion Voting Systems are in fact auditable—and are audited
                    and tested regularly by multiple government agencies and
                    independent third parties. All electronic devices used in the U.S.
                    must be designed to be audited.

                   Dominion's system does in fact include a paper ballot backup to
                    verify results. In fact, thousands of elections officials in Georgia
                    just completed the largest vote recount in American history using
                    the paper ballots produced by Dominion devices.

                   Dominion's system cannot be manipulated by a technician in the
                    way Powell alleges. This has been confirmed by the government
                    agencies that have certified Dominion equipment.

                   Despite repeated counts and audits, there is no evidence of any
                    kind that any voting system deleted, lost, or changed votes in
                        Georgia, or in any of the other 28 states that use Dominion
                        devices. Certifications and audits have instead shown the
                        accuracy, transparency, and reliability of Dominion's systems.

                   The federal government agency that oversees U.S. election
                        security verified that there is no evidence that this election was
                        in any way compromised. In fact, they have called it the most
                        secure election in American history.                                                         Privacy - Terms



https://www.dominionvoting.com/dominion-statement-on-sidney-powell-charges/                                                       3/5
12/2/2020Case    2:20-cv-13134-LVP-RSW        ECF
                                  Statement From   No. 36-11,
                                                 Dominion on Sidney PageID.2653          Filed Voting
                                                                    Powell's Charges - Dominion 12/02/20
                                                                                                      Systems Page 5 of 6

                   Servers that run Dominion software are located in local election
                        offices, and data never leaves the control of local election
                        officials.

                   There were no "glitches" with Dominion's voting systems, and no
                        unauthorized or last-minute software updates occurred.

                   There were no "data breaches" of Dominion software by anyone,
                        let alone rogue foreign actors.

                   Human errors did occur in some counties but were resolved
                    quickly by county officials before the canvass process.

                   Votes are not processed outside the United States. Votes are
                        counted and reported by county and state election officials—not
                        by Dominion, or any other election technology company.

                   Election safeguards—from testing and certification of voting
                        systems to canvassing and auditing—prevent malicious actors
                        from tampering with results.

                  Sidney Powell's wild and reckless allegations are not only
                  demonstrably false, they have led to stalking, harassment, and
                  death threats to Dominion employees. This criminal activity has been
                  duly reported to the appropriate law enforcement agencies, and we
                  intend to hold Ms. Powell, and those aiding and abetting her
                  fraudulent actions, accountable for any harm that may occur as a
                  result.

                  Return to Election 2020: Setting the Record Straight




                                                                              PRODUCTS

                                                                              EMS ENGINE

                                                                              Democracy Suite®
                  Founded in 2003, Dominion Voting
                  Systems is a leading industry                               IN-PERSON AND ACCESSIBLE VOTING

                  supplier of election technology                             ImageCast® X
                  across the U.S., Canada and
                                                                              CENTRAL TABULATION                     Privacy - Terms
                  globally.
https://www.dominionvoting.com/dominion-statement-on-sidney-powell-charges/                                                       4/5
12/2/2020Case    2:20-cv-13134-LVP-RSW        ECF
                                  Statement From   No. 36-11,
                                                 Dominion on Sidney PageID.2654          Filed Voting
                                                                    Powell's Charges - Dominion 12/02/20
                                                                                                      Systems Page 6 of 6

                                                                              ImageCast® Central

                                                                              COMBINATION VOTING AND TABULATION
                                                                              ImageCast® Precinct
                                                                              ImageCast® Evolution


                                                                              Optional Solutions



                  ABOUT                                                       INFO


                  Dominion Difference                                         Customer Support
                  Dominion Secure
                  Careers                                                     1-866-654-VOTE (8683)


                                                                              Contact Us


                                                                              U.S.: Denver, CO

                                                                              CANADA: Toronto, ON




                                                  Privacy Policy     Terms of Use    Site Map


                                           Copyright © 2020 Dominion Voting Systems Corp.
                                                              All Rights Reserved.




                                                                                                                     Privacy - Terms



https://www.dominionvoting.com/dominion-statement-on-sidney-powell-charges/                                                       5/5
